Citation Nr: 0526870	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-05 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision in which 
the RO denied service connection for PTSD.  The veteran filed 
a notice of disagreement (NOD) in August 2001 and the RO 
issued a statement of the case (SOC) in November 2001.  The 
veteran filed a substantive appeal in April 2002.

In August 2003, the Board remanded this matter to the RO for 
additional action.  After completion of the requested action, 
the RO continued the denial of the claim (as reflected in the 
June 2005 supplemental SOC (SSOC)), and returned the matter 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

2.  Although treatment records include a diagnosis of chronic 
PTSD, the weight of the competent medical evidence 
establishes that the veteran does not meet the diagnostic 
criteria for PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the November 2001 SOC, the June 2005 SSOC, and the 
March 2001, February 2004 and May 2005 notice letters, the RO 
notified the veteran and his representative of the legal 
criteria governing his claim, the evidence that has been 
considered in connection with his appeal, and the bases for 
the denial of his claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March 2001, February 2004, and 
May 2005 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO 
informed him that he could submit statements from people who 
are were aware of his condition, and requested that he 
provide information, and, if necessary, authorization, to 
enable it to attempt to obtain any outstanding medical 
evidence pertinent to the claims on appeal.  The RO also 
invited the veteran to submit any evidence that pertained to 
his claim as well as evidence in his possession.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
indicated above, all four content of notice requirements have 
been met with respect.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that any lack of full pre-adjudication notice in these 
matters has not, in any way, prejudice the veteran.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, as 
to this matter, the delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim were fully developed and re-adjudicated after 
notice was provided.

As indicated above, the November 2001 SOC and June 2005 SSOC 
notified the veteran what was needed to substantiate his 
claim and also identified the evidence that had been 
considered in connection with his claim.  Furthermore, in the 
letters of March 2001, February 2004, and May 2005, the RO 
advised the veteran of VA's responsibilities to notify and 
assist him in his claims.  After the SOC and SSOC and notice 
letters, the veteran was afforded an opportunity to respond.  

In this regard, the Board also points out that there is no 
indication whatsoever that any additional action is needed to 
comply with the duty to assist the veteran in connection with 
the claim under consideration.  The veteran's service medical 
records are associated with the claims file.  The RO arranged 
for the veteran to undergo VA medical examination, the report 
of which is of record.  Additionally, all pertinent VA and 
private treatment records have been associated with the 
claims file.  In the February 2004 notice letter, the RO 
specifically requested information regarding the veteran's 
claimed in-service stressors, but the veteran did not 
respond.  Significantly, neither the veteran nor his 
representative has identified sources of pertinent medical 
evaluation and/or treatment other than those from whom 
records have been obtained or submitted.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp, 159 at 549; Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for PTSD.  



II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (which 
incorporates the Fourth Edition of American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2004).  [Parenthetically, 
the Board notes that 38 C.F.R. § 3.304(f) was amended, 
effective March 7, 2002, with respect to claims based on 
personal assault.  See 67 Fed Reg. 10330-10332 (March 7, 
2002); 38 C.F.R. § 3.304(f)(3) (2004).  That amendment does 
not change the three criteria noted above, or affect the 
claim currently on appeal.]

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  VA must make a specific 
finding as to whether the veteran engaged in combat.  See 
Gaines v. West, 11 Vet. App. 353, 359 (1998); Cohen v. Brown, 
10 Vet. App. 128, 145 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Participation in combat, a determination that 
is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines that the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then the veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(f) (2004); 
Cohen, 10 Vet. App. 128, 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate the veteran's testimony or statements.  See 
Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

Before VA considers whether the veteran engaged in combat 
with the enemy or whether he has verified in-service 
stressors, the evidence must establish a diagnosis of PTSD.  
In this case, the Board finds that service connection for 
PTSD is precluded because the first essential requirement for 
a grant of service connection-competent and persuasive 
evidence that the veteran has the disability for which 
service connection is sought-is not met.  

The Board is cognizant that the report of a medical 
evaluation by Maria de los A. Pujols, M.D., dated in December 
2000, includes a diagnosis of PTSD.  The evaluation report 
was based on the psychiatrist's three sessions with the 
veteran.  In reporting the veteran's past history, the 
psychiatrist indicated that the veteran did not remember 
moments when he was in the war; yet, she also noted that the 
veteran reported that the memories of the war were still with 
him.  In reference to the stressful events that were the 
basis of the diagnosis, she merely indicated that it was 
"exposure to a highly stressing agent that was the war" and 
again noted his inability to remember events of the war.  

The Board notes, however, that, by their own terms, 38 C.F.R. 
§ 3.304 and the DSM-IV require identification of a specific 
stressor to support a diagnosis of PTSD.  Thus, without 
identification of a specific in-service stressful experience 
or event, the Board finds that Dr. de los A. Pujol's 
assessment is of limited, if any, probative value on the 
question of the veteran actually meets the diagnostic 
criteria for PTSD.  

The other medical opinion evidence pertinent to this question 
is the opinion of the June 2001 VA examiner.  The report of 
that examination indicates that the veteran was again unable 
to supply any details about any specific in-service 
stressors.  The examiner rendered Axis I and Axis II 
diagnoses of depressive disorder, not otherwise specified, 
and mixed personality disorder with histrionic and antisocial 
personality traits, respectively.  However, the physician 
also opined that, based on the veteran's history, records, 
and evaluations, the veteran did not fulfill the diagnostic 
criteria for PTSD.  Given the veteran's inability to identify 
a specific in-service stressful experience that led to his 
claimed PTSD, the VA examiner's opinion is consistent with 
both the governing regulation and the DSM-IV.  This opinion 
also is more consistent with medical treatment records from 
the VA Medical Center (VAMC) in San Juan, Puerto Rico, which 
reflect a history of dementia and atypical depression, but do 
not include any reference to PTSD.

Inasmuch as the medical conclusion reached by the June 2001 
examiner clearly was based upon consideration of the 
veteran's assertions, his documented medical history and the 
governing authority, the Board finds that such opinion is the 
most probative (persuasive) evidence of record on the 
question of whether the veteran, in fact, meets the 
diagnostic criteria for PTSD.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) ("It is the responsibility of the BVA 
to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  

Where, as here, the weight of the competent evidence 
establishes that the veteran does not meet the diagnostic 
criteria for the specific disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board does not doubt the sincerity of the veteran's 
beliefs that he currently has PTSD as a result of in-service 
stressful experiences.  However, as a layperson without the 
appropriate medical training and expertise, he simply is not 
competent to provide probative evidence on a medical matter, 
such as whether he meets the diagnostic criteria for PTSD.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Under these circumstances, the Board concludes that the claim 
for service connection for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence on the question of whether the 
veteran actually meets the diagnostic criteria for PTSD-
currently, the pivotal question in this case-weighs against 
the claim, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


